Exhibit 10.1 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated as of January 1, 2008 (this “Employment Agreement”), by and between TheStreet.com, Inc., a Delaware corporation (the “Company”), and James Cramer (“Cramer”). WHEREAS, Cramer has been employed by the Company pursuant to an employment agreement dated August 1, 2005, as amended (the “Prior Employment Agreement”); WHEREAS, Cramer and the Company wish to document the mutually agreeable terms and conditions of Cramer’s continued relationship with the Company, as well as the terms, conditions, and consideration provided with respect to restrictive covenants that will prospectively apply to Cramer; and WHEREAS, the Company and Cramer wish to supersede the Prior Employment Agreement with this Employment Agreement. NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Section 1. Duties. (a)The Company hereby appoints Cramer, and Cramer hereby accepts the appointment, as an outside contributor for the Company.This Employment Agreement shall be effective as of January 1, 2008 (the “Effective Date”) and shall expire on December31, 2010, unless sooner terminated in accordance with Section 4 hereof (the “Term”); provided, however, that Cramer may elect to terminate his employment, this Employment Agreement and the Term hereof as of January 15, 2009 or any subsequent January 15 upon not less than sixty (60) days and not more than ninety (90) days prior written notice to the Company of such termination (and any such election shall not be considered a breach of this Employment Agreement).During the Term, except during any week when Cramer is on vacation as set forth in Section 2(d) hereof, Cramer will author no fewer than twelve (12) articles per week intended for publication in the Company’s online properties (www.thestreet.com, www.realmoney.com, www.mainstreet.com, www.bankingmyway.com, www.stockpickr.com, www.promotions.com) (collectively, the “Sites”).In addition, during the Term
